

117 HR 2357 IH: Realizing the Economic Opportunities and Value of Expanding Recycling Act
U.S. House of Representatives
2021-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2357IN THE HOUSE OF REPRESENTATIVESApril 5, 2021Mr. Cárdenas (for himself and Mr. Bucshon) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish the Recycling Infrastructure Program within the Environmental Protection Agency, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Realizing the Economic Opportunities and Value of Expanding Recycling Act or the RECOVER Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Recycling Infrastructure Program.Sec. 4. Reports.Sec. 5. Funding.2.DefinitionsIn this Act, the following definitions apply:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Curbside recyclablesThe term curbside recyclables means those recyclable materials that a municipality or recycling service provider collects separately from municipal solid waste.(3)Curbside recyclingThe term curbside recycling means the process by which residential recyclable materials are picked up curbside.(4)Drop-off facilityThe term drop-off facility means a site to drop off recyclable materials.(5)Material recovery facilityThe term material recovery facility means a facility equipped for the sorting of recyclable materials.(6)Recyclable material(A)In generalThe term recyclable material means a material that can be collected, separated, processed, or otherwise derived from a waste stream for recycling.(B)InclusionsThe term recyclable material includes—(i)ferrous metal;(ii)nonferrous metal, such as aluminum;(iii)plastic;(iv)glass;(v)paper;(vi)fiber;(vii)paperboard;(viii)household electronics;(ix)tires;(x)rubber;(xi)consumer packaging; and(xii)consumer durables, such as automobiles and refrigerators.(7)RecyclingThe term recycling means the process of collecting, sorting, and processing recyclable materials for reuse, use as a feedstock, or use in manufacturing or assembling a product, but does not include use of recyclable materials for electricity or steam generation.(8)Recycling Infrastructure ProgramThe term Recycling Infrastructure Program means the program that may be established pursuant to section 3(a).(9)Recycling operationThe term recycling operation means an operation that processes recyclable materials from residential, industrial, or commercial operations through various manufacturing stages, including separating, shredding, grinding, crushing, media separation, shearing, or baling.(10)StateThe term State means a State, the District of Columbia, the Commonwealth of Puerto Rico, or any other territory or possession of the United States.3.Recycling Infrastructure Program(a)EstablishmentThe Administrator may establish a program, to be known as the Recycling Infrastructure Program, to award financial assistance to States, local governments, and tribal governments, on a competitive basis, to support and expand the recycling infrastructure and recycling programs in such States, local governments, and tribal governments.(b)Eligible use of fundsA State, local government, or tribal government may use financial assistance received under the Recycling Infrastructure Program for projects and programs—(1)to—(A)expand recycling infrastructure by expanding or supporting recycling-related technology or infrastructure that—(i)increases recycling or collection rates;(ii)expands curbside recycling collection programs where appropriate;(iii)expands other collection points and landfill avoidance programs;(iv)improves the quality of recyclable material that is separated from solid waste;(v)improves sorting and separation of recyclable materials;(vi)delivers increased high-quality feedstocks for use in manufacturing; or(vii)encourages the use of recyclable materials in new products;(B)transition curbside recycling programs to more efficient collection practices where necessary;(C)enhance the performance of curbside recycling and other recycling programs;(D)promote public space recycling programs;(E)develop rural recycling systems; or(F)develop and implement variable rate (commonly referred to as pay-as-you-throw) funding programs in which the pricing structure for which the fee for solid waste collection increases as the amount of solid waste increases; or(2)relating to—(A)consumer education, that—(i)identify how to recycle and what is recyclable; or(ii)(I)highlights the importance of recycling;(II)promotes strategies to improve recyclable material quality; and(III)is designed to increase recycling participation and the amount of materials collected;(B)marketing opportunities for recyclable materials in the United States; or(C)education and training for recycling operators.(c)State and local government eligibilityIn order to be eligible to receive financial assistance under the Recycling Infrastructure Program—(1)for a project or program described in paragraph (1) or (2) of subsection (b), a State, local government, or tribal government shall—(A)submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require;(B)be in compliance with subtitle D of the Solid Waste Disposal Act (42 U.S.C. 6941 et seq.); and(C)have, or will have, a method of tracking and demonstrating progress on State-wide, local government-wide, or tribal government-wide recycling rates, and agree to demonstrate such progress to the Administrator, in a manner the Administrator determines appropriate, not later than two years after receipt of such financial assistance; and(2)for a project or program described in paragraph (1) of subsection (b)—(A)a State, local government, or tribal government shall—(i)have or will have—(I)legal, financial, and technical capacity to carry out the project or program, including the safety and security aspects of the project or program;(II)satisfactory continuing control over the use of the equipment or facilities used during the project or program, with a defined plan for its use after program assistance has ended;(III)the technical and financial capacity to maintain new and existing equipment and facilities used for the project or program; and(IV)advisors providing guidance on the terms and structure of the project or program that are independent from investors in the project or program;(ii)demonstrate that the project or program shall encourage, to the maximum extent feasible, as determined by local policies, criteria, and decision making, the participation of private enterprise; and(iii)demonstrate that the project or program is supported by an acceptable degree of local financial commitment (including evidence of stable and dependable financing sources); and(B)a local government or tribal government shall—(i)provide for the collection of at least 5 types of recyclable materials; and(ii)own, operate, or contract to handle, operate, or sell to—(I)a curbside recyclables collection program;(II)a redemption center, drop-off facility, or transfer station for recyclables; or(III)a material recovery facility.(d)Selection criteria(1)PriorityIn awarding financial assistance to States, local governments, and tribal governments under the Recycling Infrastructure Program, the Administrator shall give priority to States, local governments, and tribal governments that propose to use the assistance to—(A)expand recycling access and collection of recyclable materials to underserved areas;(B)modernize existing technology;(C)use innovative technology;(D)enhance curbside recycling and other collection; or(E)reduce contamination of recyclable materials.(2)ApplicabilityNothing in this subsection supersedes the applicability of other requirements of Federal law (including regulations).(e)Federal assistance(1)AmountThe amount of the Federal financial assistance used for a project or program described in subsection (b) shall not exceed 50 percent of the total cost of the project or program.(2)SupplantFederal financial assistance under this Act shall not be used to supplant or repay other financial assistance.(f)State, Tribal, and local permitsThe provision of financial assistance with respect to a project or program described in subsection (b) shall not—(1)alter any obligation to obtain any required State, local, or tribal permit or approval with respect to the project or program; or(2)otherwise supersede any State, local, or tribal law (including any regulation) applicable to the construction or operation of the project or program.4.Reports(a)State, local government, and tribal government reportsEach State, local government, or tribal government receiving financial assistance during a fiscal year under the Recycling Infrastructure Program shall submit to the Administrator, not later than 12 months after receiving such assistance, a report for such fiscal year, in accordance with such requirements as the Administrator may prescribe.(b)EPA reportNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress a report on measures taken towards implementing this Act that includes a list of States, local governments, and tribal governments receiving financial assistance under the Recycling Infrastructure Program.5.Funding(a)In generalThere is authorized to be appropriated to carry out this Act—(1)$150,000,000 for fiscal year 2021, to remain available until expended;(2)$125,000,000 for fiscal year 2022, to remain available until expended;(3)$100,000,000 for fiscal year 2023, to remain available until expended;(4)$75,000,000 for fiscal year 2024, to remain available until expended; and(5)$50,000,000 for fiscal year 2025, to remain available until expended.(b)AdministrationThe Administrator may use for the administration of this Act such funds as the Administrator determines necessary for each of fiscal years 2021 through 2025.